36 So.3d 794 (2010)
Daniel E. MACK, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-5473.
District Court of Appeal of Florida, First District.
May 14, 2010.
Daniel E. Mack, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Daniel E. Mack is hereby afforded a belated appeal from his judgment and sentence in case number 2009 CF 0652 in the Circuit Court in and for Leon County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
Counsel shall be appointed to represent Mack in the ensuing appeal if he qualifies for such an appointment.
PETITION GRANTED.
WEBSTER, LEWIS, and ROBERTS, JJ., concur.